UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
KEITH STODDARD,                     )
                                    )
                  Petitioner,       )
                                    )
      v.                            )                           Civil Action No. 14-1338 (ABJ)
                                    )
COURT SERVICES AND OFFENDER         )
SUPERVISION AGENCY FOR THE          )
DISTRICT OF COLUMBIA,               )
                                    )
                  Respondent.       )
___________________________________ )


                                         MEMORANDUM OPINION


          This matter is before the Court on petitioner’s Petition for a Writ of Habeas Corpus under

28 U.S.C. § 2241 (“Pet.”). For the reasons stated below, the petition will be denied and this civil

action will be dismissed. 1


          On January 18, 2013, in the Superior Court of the District of Columbia, petitioner was

found guilty on two counts of failing to register as a sex offender. Pet. ¶ 5. He “was sentence[d]

to one hundred twenty (120) days of incarceration, consecutively, and nine (9) months of

probation, concurrently, for each of the two counts.” Id. ¶ 6.                    He filed an appeal on January

22, 2013 to the District of Columbia Court of Appeals.                          Id ¶ 7.      Notwithstanding the

government’s Motion to Vacate Convictions and Remand for Dismissal of Information filed in

the Court of Appeals on August 21, 2013, id. ¶ 13 (Ground Two), the convictions remain on

petitioner’s record, id., Ex. (Criminal History Request dated May 13, 2014).                            As a result,


1
    The Court presumes without deciding that petitioner is “in custody” for purposes of this habeas petition.

                                                           1
petitioner allegedly “is being ridiculed and harassed for a conviction that has been overturned by

the District of Columbia Court of Appeals,” id. (Ground Four). He demands “dismissal of these

convictions as order[ed] by the District of Columbia Court of Appeals.” Id. ¶ 15.


            Although habeas relief in federal court is available to a District of Columbia Code

offender who “is in custody in violation of the Constitution . . . of the United States,” 28 U.S.C.

§ 2241(c)(3), this court cannot entertain the petition “if it appears that the [petitioner] has failed

to make a motion for relief under [D.C. Code § 23–110] or that the Superior Court has denied

him relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the

legality of his detention,” D.C. Code § 23-110(g) ; see also Byrd v. Henderson, 119 F.3d 34, 36-

37 (D.C. Cir. 1997) (finding that “a District of Columbia prisoner has no recourse to a federal

judicial forum unless the local remedy is inadequate or ineffective to test the legality of his

detention”); Garris v. Lindsay, 794 F.2d 722, 725, 726 (D.C. Cir. 1986) (per curiam) (stating that

“a prisoner under a sentence imposed by the Superior Court of the District Court of the District

of Columbia may collaterally challenge the constitutionality of his conviction by moving in that

court for vacatur of his sentence”).        Furthermore, as this court is without authority to review or

overturn any judgment of the District of Columbia courts, see, e.g., Kinard v. United States, No.

12-0180, 2012 WL 379514, at *1 (D.D.C. Feb. 2, 2012), it cannot dismiss the convictions

either. 2


            An Order is issued separately.


DATE: August 18, 2014                                         /s/
                                                              AMY BERMAN JACKSON
                                                              United States District Judge


2
   Review of Superior Court public records (https://www.dccourts.gov/pa/) indicates that both the charges and the
criminal case, No. 2012 CMD 01694, were dismissed on June 3, 2014.

                                                         2